Citation Nr: 1429908	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an upper gastrointestinal (GI) system disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a urinary/bladder disorder manifested by urinary frequency and nocturia, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for an eye disorder claimed as retinitis, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for a skin disorder, to include tinea cruris.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Jackson, Mississippi.

In August 2013, the Veteran and his spouse presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge.  The Veteran accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The Board has bifurcated the issue of entitlement to service connection for an eye disorder in light of the different dispositions which have been determined to be appropriate for the various diagnoses.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

The issue of entitlement to service connection for an eye disorder other than cataracts is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have PTSD; he is currently diagnosed with depression and alcohol abuse; a psychiatric disorder was not noted in service; current depression is not related to service.  

2.  The Veteran has a current upper-GI disorder, diagnosed as GERD, which was not noted in service and which is not related to service, to include herbicide exposure therein.  

3.  The Veteran does not have a current bladder disorder; symptoms of urinary frequency and nocturia are attributed to an enlarged prostate, which was not noted in service, which is not related to service, to include herbicide exposure therein, and which is not related to a service-connected disability.  

4.  The Veteran is currently diagnosed with cataracts which are related to his service-connected diabetes mellitus.

5.  The Veteran does not have a current skin disorder.  

6.  The Veteran does not have peripheral neuropathy of the upper extremities.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  An upper-GI disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A urinary/bladder disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Cataracts are proximately due to or a result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The basic criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The basic criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD due to his service in Vietnam.  The Board notes that there is no confirmed diagnosis of PTSD of record.  Shortly after filing his claim in July 2010, the Veteran was seen for a VA primary care appointment on August 3, 2010, at which time a PTSD screen was positive.  The Veteran was scheduled to follow up with mental health evaluation.  An August 16, 2010 mental health assessment indicates that a diagnosis was deferred.  An October 21, 2010 comprehensive PTSD evaluation includes an Axis I diagnosis of alcohol dependence and marijuana dependence in early remission.  The examiner found that the Veteran did not meet the criteria for diagnosis of PTSD.

The Veteran was afforded a VA examination in December 2010.  At that time, a diagnosis of PTSD was not rendered, nor was any Axis I diagnosis rendered other than rule out alcohol abuse.  Similarly, a January 2011 addiction psychiatry therapist note reveals an Axis I diagnosis alcohol dependence, but no other Axis I diagnoses.  

While the Veteran has had a positive PTSD screen, this does not equate to a diagnosis of PTSD.  Rather, it indicates than an evaluation is warranted to determine whether a diagnosis is supported.  As noted above, subsequent evaluation confirmed that the Veteran did not meet the diagnostic criteria for PSTD.  

The Veteran is competent to describe his symptoms; however, a determination as to whether the diagnostic criteria for PTSD are met is not a matter capable of lay observation, but requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's assertion that he has PTSD is not competent evidence.  The competent evidence in this case establishes that he does not have PTSD.

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with [38 C.F.R. ]§ 4.125(a)."  See 38 C.F.R. § 3.304(f).  In this case, a preponderance of the evidence is against a diagnosis of PTSD.  Accordingly, the Board concludes that service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f) is not warranted.  

Notwithstanding the fact that the Veteran does not have PTSD, the Board has considered whether service connection is warranted for any other acquired psychiatric disorder under the provisions of 38 C.F.R. § 3.303.  VA primary care notes in May 2012 and December 2012 include diagnoses of depression/insomnia.  Thus, there is a current diagnosis of an acquired psychiatric disorder.  

Service treatment records reflect no treatment for or diagnosis of an acquired psychiatric disorder of any kind during service, nor any complaints of psychiatric symptoms to medical personnel during service.  The Veteran was evaluated at service separation in April 1970 as psychiatrically normal.  He reported no history of depression or excessive worry, and no history of nervous trouble of any sort.  

The Veteran does not contend that he was treated for or complained of mental health issues during service.  He has also not asserted that he experienced but did not report any mental health issues during service.  Accordingly, the Board finds that symptoms of an acquired psychiatric disorder were not noted during service.  The Veteran has not been diagnosed with a psychosis; therefore, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) do not apply.  

There appears to have been no psychiatric or mental treatment of any kind until the Veteran filed his claim for benefits in July 2010.  Indeed, the Veteran did not mention PTSD or psychiatric symptomatology in his prior claim in August 2007.  

While inaction regarding filing a claim, even for many years, is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to assume that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated in August 2007 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is reasonable to expect a complete reporting of symptoms.  Thus, the Veteran's inaction regarding a claim for a psychiatric or mental disorder, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of psychiatric or mental symptomatology at that time.  


Also notable, the Veteran appears to have denied psychiatric symptoms to medical examiners prior to filing his current claim.  Neuropsychiatric findings recorded in December 2005, March 2006, and June 2007 private health screenings indicate no emotional disturbances.  

Regarding the current diagnoses of alcohol dependence, VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Regarding the current diagnosis of depression, there is no medical opinion that purports to relate depression to service or to any service-connected disability.  The Veteran has not directly asserted that the diagnosis of depression is related to service or to a service-connected disability.  He has focused his assertions on PTSD related to in-service stressors.  

Moreover, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that establishing the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Thus, to the extent the Veteran believes his depression is related to service or a service-connected disability, this belief is not competent evidence of the required nexus.  

As there is no notation of psychiatric injury or disease during service, and no competent evidence relating a current psychiatric disorder to service or to any service-connected disability, the Board concludes that service connection for an acquired psychiatric disorder under the provisions of 38 C.F.R. § 3.303 is also not warranted.  


In concluding that service connection is not warranted for an acquired psychiatric disorder, to include PTSD, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Upper-GI Disorder

The Veteran has made various assertions as to the cause of his current upper-GI disorder, which has been diagnosed as GERD.  He initially asserted that it was related to his service-connected diabetes mellitus (see March 2009 notice of disagreement).  However, at his hearing, he testified that it was related to foods he ate while he was in Vietnam.  

Regarding the direct service connection theory, the Board notes that there is no record of treatment for or complaint of indigestion or symptoms of an upper-GI disorder during service.  Service treatment records reveal normal clinical findings at the examination at service separation in April 1970.  Indeed, the Veteran reported no history of frequent indigestion or stomach trouble at that time.  This notation on a form completed by the Veteran in conjunction with his separation examination directly contradicts his recent assertion that he experienced similar symptoms in service related to foods he ate in Vietnam.  

In weighing these conflicting assertions, the point in time in which the assertion was made is significant.  The contemporaneous nature of the statement of medical history at service separation adds greater reliability to that account than an account given many years later.  Furthermore, because the only issue at hand at that time was medical evaluation, it seems likely that the Veteran would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  



In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting his symptoms in service.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

GERD is not entitled to any presumption of service connection.  Moreover, the first record of treatment for upper-GI symptoms comes in the context of the current claim.  Indeed, a June 2007 private treatment report indicates no reflux, nausea, or indigestion was present at that time.  

There is no medical opinion that purports to relate GERD or any upper-GI disorder directly to service.  While lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, the Board has determined that the Veteran's assertion as to in-service onset of symptoms is not accurate.  Moreover, establishing the etiology of an upper-GI disorder that is temporally remote from service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Thus, to the extent the Veteran believes his current GERD is related directly to service, this belief is not competent evidence of a nexus.  

Regarding the secondary service connection theory, the Veteran was afforded a VA examination in May 2009, at which time the examiner described a longstanding diagnosis of GERD for which the Veteran takes Zantac when symptoms occur.  The examiner found that GERD is not caused by or a result of diabetes mellitus and was not worsened by diabetes mellitus.  The rationale provided was that GERD is not known to be a complication of diabetes mellitus.  

There is no medical opinion that purports to relate an upper-GI disorder, to include GERD, to any service-connected disability, including diabetes mellitus.  The Veteran's assertion as to a secondary theory of etiology is also not competent evidence of a nexus.  

In sum, as the Veteran's GERD is not directly related to service, and is not related to or aggravated by any service-connected disability, the Board finds that service connection for GERD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Eye Disorder

The Veteran has specifically asserted that he has retinopathy and has not claimed entitlement to service connection for any other disorder of the eye.  However, as the Veteran is not competent to provide a specific diagnosis of an eye disorder, the Board has broadly interpreted his claim to encompass any eye disorder.  

The claim as it pertains to retinopathy and primary open-angle glaucoma is addressed in the remand below.  The May 2009 VA examiner also diagnosed bilateral cataracts.  The examiner noted that cataracts are multifactorial in nature and causes include aging.  However, diabetics are known to get cataracts earlier than non diabetics.  Therefore, the examiner opined that cataracts are as likely as not related to the Veteran's diabetes mellitus.  Accordingly, the Board finds that service connection for bilateral cataracts is warranted.  



Bladder/Urinary Disorder

Regarding the claimed urinary or bladder disorder, the Veteran was accorded a VA examination in May 2009.  The VA examiner noted that the condition involved urinary frequency and nocturia, described as daytime urination every hour and nighttime urination three to four times per night, both of which improved after the addition of Flomax to the Veteran's medical regimen.  

The Veteran testified that he experienced the onset of urinary symptoms around the time he was diagnosed with diabetes, or even a little before.  He was getting up four and five times a night and did not even know then that he was a diabetic.  He testified that the urinary frequency is not as bad now as it had been and he usually just gets up once a night and then again early in the morning.  

The May 2009 VA examiner opined that the Veteran's urinary frequency and nocturia represented obstructive uropathy more likely than not secondary to age-related prostatic enlargement, and not related to diabetes.  The examiner also opined that these symptoms were not worsened or increased by the Veteran's diabetes.  The rationale for this opinion was that urinary frequency is only related to diabetes mellitus as a result of elevated blood sugars in uncontrolled or poorly-controlled diabetes mellitus, and that the Veteran's diabetes mellitus has been well controlled on his current regimen, making urinary frequency less likely than not related to diabetes. 

The Board acknowledges that this rationale permits the possibility that the Veteran's blood sugar may have been uncontrolled or poorly controlled during some portion of the appeal period.  However, the May 2009 examiner also noted that diabetes mellitus was first diagnosed in 1992, at which time he was put on medication with good results, and that the course since onset of diabetes mellitus has been stable.  Thus, the evidence indicates that the Veteran's blood sugar has not been uncontrolled or poorly controlled at any time pertinent to this appeal. 

In sum, there is no diagnosis of a specific bladder disorder.  While the presence of urinary symptoms has been confirmed, these have been related by competent medical evidence to prostatic enlargement related to age, not to diabetes mellitus.  While the Veteran is competent to describe his symptoms, establishing the etiology of urinary frequency and nocturia requires medical knowledge.  The Veteran's opinion on this question is not competent evidence.  

As the Veteran's prostatic enlargement is not related to service and is not related to or aggravated by any service-connected disability, the Board finds that service connection for a bladder/urinary disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

No Current Disability

The remaining issues are being denied because the evidence does not establish a currently diagnosed disability to support the claims.  These include the claimed skin disorder, and peripheral neuropathy of the upper extremities.  

Regarding peripheral neuropathy, the Board acknowledges that service connection has been granted for peripheral neuropathy of the lower extremities associated with diabetes mellitus.  However, the record contains no diagnosis of peripheral neuropathy of the upper extremities.  Indeed, the Veteran testified that no doctor has told him that he has peripheral neuropathy of the upper extremities.  A VA examination was conducted to evaluate this claim in May 2009, and that examiner concluded that there was no evidence of peripheral or compressive neuropathy in the upper extremities on physical examination.  

Regarding the claimed skin disorder, the Veteran testified that current symptoms appear only in his groin area and occur mainly in warm weather.  An August 2007 Agent Orange examination revealed the Veteran's account that he had had various fungal infections of the skin in service, including athlete's foot, groin fungus, and jungle rot, but that he did not receive treatment for these conditions in service.  

In agreement with the Veteran's assertion, service treatment records reveal no treatment for fungal infections of the skin during service.  At service separation in April 1970, the Veteran's skin was clinically normal.  In a report of medical history completed by the Veteran in conjunction with the separation examination, the Veteran reported no history of skin diseases.  Thus, his current assertion as to experiencing fungal infections in service directly conflicts with his account at service separation.  

As discussed above, the Board ascribes greater accuracy to the Veteran's contemporaneous report of medical history given at service separation than to his recent recollections, given decades later, regarding symptoms he experienced during service.  Thus, the Board finds that the Veteran's account of experiencing symptoms of a skin disease in service is not accurate.  The Board accordingly finds that symptoms of an injury or disease of the skin were not noted in service.

After service, the Veteran did not report a skin disorder until the current claim.  Indeed, while the August 2007 Agent Orange examination revealed the Veteran's account that, since returning from Vietnam, he developing a rash around his crotch, examination in August 2007 revealed no specific diagnosis.  The examiner found that there was no chloracne, no porphyria cutanea tarda, no cutaneous lymphomas, no tinea pedis, no seborrheic dermatitis, no tinea corporis, no seborrheic keratosis, no tinea versicolor, no actinic keratosis, no dermatofibromas, no lentigines, and no skin cancers.  

The Veteran was afforded a VA examination in May 2009, at which time the examiner again found no current skin disorder.  The Veteran reported a history of itching and intermittent skin eruption consistent with tinea cruris; however, the examiner found that, without evidence of a classic eruption, it was not possible to make a definitive diagnosis.  While the examiner noted that treatment of tinea cruris is more difficult in diabetic patients, making recurrent infections more common as compared to non-diabetic patients, the examiner did not actually diagnose tinea cruris in this case, but noted a history that is consistent with tinea cruris.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), there must be a confirmed diagnosis at some point during the claim.  A current disability is a requirement of any service connection claim.  The Veteran was accorded additional time following the hearing to submit a medical diagnosis of tinea cruris or to attend another VA examination when his symptoms were present; however, no additional evidence has been received, and there is no indication that he requested another VA examination since the hearing.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the May 2009 VA examiner confirmed that the Veteran's history was consistent with tinea cruris, there is no diagnosis of tinea cruris at any time pertinent to the claim.  There is also no medical opinion of record that the Veteran has had tinea cruris or other skin disorder at any time pertinent to this claim.  

Moreover, in light of the Board's finding that symptoms of a skin disease were not noted during service, even if a current skin disorder were found, the claim would still not be substantiated, and there would be no basis for further evidentiary development as the duty to obtain a medical opinion is premised on evidence of an injury or disease in service.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Veterans Claims Assistance Act of 2000

The Veteran does not contend that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained the Veteran's service treatment records, service personnel records, VA outpatient records, and private treatment records from the Family Medical Center identified by the Veteran.  Moreover, the RO obtained medical examinations and opinions regarding the claimed disabilities.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The Board has considered a request from the Veteran's representative that he be accorded a new VA mental health examination "where he can tell a psychiatrist, just lay it all out on the line because he has not been up front with the doctors when he's done that before."  The Board notes that the crucial questions regarding this issue involve whether a diagnosis of PTSD is supported and whether the Veteran's current depression is related to service.  The Board has determined based on contemporaneous evidence that there was no injury or disease in service and that there were no symptoms of a psychiatric disorder for decades after service.  The Veteran has been determined not to meet the diagnostic criteria for PTSD.  The Veteran's representative has not demonstrated how an additional examination would address these determinations.  Therefore, the Board finds that an additional examination is not necessary.    

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the undersigned Veterans Law Judge specifically informed the Veteran of the reasons for each RO denial and of the type of evidence that is necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for an upper-GI disorder is denied.

Service connection for a urinary/bladder disorder is denied.

Service connection for cataracts is granted.

Service connection for a skin disorder is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

At the Board hearing, the Veteran asserted that, on June 18, 2013, he had been treated for bleeding in his eyes at the VA Medical Center in Memphis.  He asked the clinician to note in his records that his eyes were bleeding.  He also noted that he was scheduled to attend another appointment in December 2013.  

The identified June 2013 and December 2013 records are not available in the claims file or on any electronic repository available for Board review (Virtual VA and VBMS).  These records may support the Veteran's claim that he has diabetic retinopathy and are necessary for the Board to reach a decision on that issue.  

The Board also notes that the Veteran has been diagnosed with primary open-angle glaucoma in both eyes and is being treated with Xalatan to reduce inter ocular pressure (see May 2009 VA examination, August 2010 optometry note, February 2011 and June 2011 optometry consultations).  A review of medical literature supports an increased risk for primary open-angle glaucoma in individuals with diabetes mellitus (see http://www.ncbi.nlm.nih.gov/pubmed/16757028 (finding an increased risk of primary open-angle glaucoma in women with diabetes mellitus).  

There is no medical opinion addressing whether the Veteran's primary open-angle glaucoma is related to his service-connected diabetes mellitus.  The Board finds that such an opinion is necessary to reach a decision on this issue.  

Accordingly, the issue of entitlement to service connection for an eye disorder other than cataracts is REMANDED for the following action:

1.  Obtain updated VA records pertaining to the claim of entitlement to service connection for an eye disorder other than cataracts.  Specifically account for the June 2013 and December 2013 reports identified by the Veteran.  

2.  Obtain a medical opinion regarding whether the additional evidence supports the Veteran's assertion that he has diabetic retinopathy and whether his primary open-angle glaucoma is related to his service-connected diabetes mellitus.  

If the individual selected to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has diabetic retinopathy or any form of retinopathy that is associated with his diabetes mellitus.  

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's primary open-angle glaucoma is causally or etiologically related to his diabetes mellitus.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the remanded issue of entitlement to service connection for an eye disorder other than cataracts.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


